 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GUILIVALDO HUERTA,                                 No. 2:19-cv-0358 DB P
12                        Petitioner,
13            v.                                         ORDER AND FINDINGS AND
                                                         RECOMMENDATIONS
14    SUPERIOR COURT OF THE STATE OF
      CALIFORNIA IN THE COUNTY OF
15    PLACER,
16                        Respondent.
17

18           Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

19   corpus pursuant to 28 U.S.C. § 2254. Petitioner alleges he is serving an erroneous sentence. By

20   order dated May 20, 2019 the court screened the petition, determined the sole ground for relief

21   alleged was not cognizable in a federal habeas corpus proceeding, and dismissed the petition with

22   leave to amend. (ECF No. 6.) The court directed petitioner to file an amended petition within

23   thirty days and warned him that failure to file an amended petition would result in a

24   recommendation that this action be dismissed. Those thirty days have passed, and petitioner has

25   not filed an amended petition, dismissed this action, or otherwise responded to the court’s order.

26           Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court shall randomly

27   assign a district judge to this action.

28   ////
                                                        1
 1             IT IS HEREBY RECOMMENDED that this action be dismissed without prejudice.

 2             These findings and recommendations are submitted to the United States District Judge

 3   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 4   after being served with these findings and recommendations, petitioner may file written

 5   objections with the court and serve a copy on all parties. Such a document should be captioned

 6   “Objections to Magistrate Judge’s Findings and Recommendations.” Petitioner is advised that

 7   failure to file objections within the specified time may waive the right to appeal the District

 8   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 9   Dated: October 21, 2019

10

11

12

13

14
     DLB:12
15   DLB:1/Orders/Prisoner/Habeas/huer0358.f&r.dism

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
